Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stefan Koschmeider on 3/9/2021.

The application has been amended as follows: 
In claim 7, line 21, please change “a subscriber” to “the subscriber”.
In claim 7, line 25, please change “the gallery pair table data” to “the gallery pair tables”.
In claim 7, line 27, please change “combined shares” to “combined shares for each signer”.
In claim 7, line 29, please change “a plurality” to “the plurality”.
In claim 10, line 3, please change “a subscriber” to “the subscriber”.
In claim 10, line 4, please replace “fingerprints of the signer” with “fingerprint of the at least one signer”.
In claim 10, line 6, please change “fingerprint” to “fingerprint of the at least one signer”.
In claim 10, line 8, please change “number of combined shares from the cloud storage locations” to “number of additional combined shares from the plurality of cloud storage locations”.
In claim 10, lines 9-10, please change “the gallery pair table Gi of each of the combined shares” to “an additional gallery pair table Gi of each of the additional combined shares”.
In claim 10, line 11, please change “the gallery pair” to “the additional gallery pair”.
In claim 10, line 12, please change “the gallery pair” to “The additional gallery pair”.
In claim 10, line 14, please change “the signer” to “the at least one signer”.
In claim 10, line 15, please change “the gallery pair” to “the additional gallery pair”
In claim 10, the last line, please change “the signer” to “the at least one signer”.
In claim 12, line 3, please change “a subscriber” to “the subscriber”.
In claim 12, line 4, please change “a plurality of signers” to “the plurality of signers”.
In claim 12, line 5, please change “a fingerprint of each signer” to “an additional fingerprint of each signer of the plurality of signers”.
In claim 12, line 6, please change “the fingerprint of each signer” to “the additional fingerprint of each signer of the plurality of signers”.
In claim 12, line 7, please change “signer” to “signer of the plurality of signers”.
IN claim 12, line 8, please change “combined shares” to “downloaded combined shares”.
In claim 12, line 9, please change “the gallery” to “a gallery”.
In claim 12, line 10, please change “the combined shares” to “the downloaded combined shares”.
In claim 12, line 11, please change “probe pair table Ti against the gallery pair table Gi” to “probe pair table Ti of each signer of the plurality of signers against the gallery pair table Gi of each of the downloaded combined shares”.
In claim 12, line 12, please change “probe pair tables Ti match the gallery pair table Gi” to “probe pair tables Ti of each signer of the plurality of signers match the gallery pair table Gi of each of the downloaded combined shares”.
IN claim 12, line 14, please change “the signers” to “the plurality of signers”.
In claim 12, line 15, please change “probe pair tables Ti do not match the gallery pair table Gi” to “probe pair tables Ti of each signer of the plurality of signers do not match the gallery pair table Gi of each of the downloaded combined shares”.
In claim 12, line 17, please change “the signers” to “the plurality of signers”.
In claim 13, the last line, please change “the digital signatures” to “digital signatures”.
In claim 15, please delete lines 12-13, “combining, by the processor…combined shares;”
IN claim 15, line 16, please change “table shares” to “table shares for each signer”.
In claim 15, line 26, please change “a subscriber” to “the subscriber”.
In claim 15, line 29, please change “the biometric” to “biometric”.
In claim 15, line 33, please change “combined shares” to “downloaded combined shares”.
In claim 15, line 34, please change “the secret” to “a secret”.
IN claim 15, line 35, please change “combined shares” to “downloaded combined shares”.
In claim 15, line 36, please change “gallery pair table Gi” to “gallery pair table Gi of each of the downloaded combined shares”.
In claim 15, line 37, please change “gallery pair table Gi” to “gallery pair table Gi of each of the downloaded combined shares”.
In claim 15, line 38, please change “the date to authenticate the digital” to “a signature date to authenticate digital”
In claim 15, lien 39, please change “gallery pair table Gi” to “gallery pair table Gi of each of the downloaded combined shares”.
IN claim 15, the last two lines, please change “fingerprints of the signers” to “fingerprints of the threshold number of signers”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant has incorporated allowable subject matter into the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902.  The examiner can normally be reached on M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 5712723859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        3/9/2021